Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of copending Application No. 17/851,196 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-8,10-19,21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghoraani et al US2018/0325418.
Regarding claims 1,12 and 23, Ghoraani discloses an apparatus ([0027],fig.1), comprising: an intracardiac catheter (110 in fig.1) configured to be inserted into a cardiac chamber; a plurality of electrodes affixed to a distal end of the intracardiac catheter(fig.3;[0039]); a display (254 in fig.2); and a processor (206 in fig.2) configured: to receive, from the intracardiac catheter inserted into a given cardiac chamber, first signals from at least three of the electrodes responsive to electrical activity in myocardial tissue with which the at least three of the electrodes are in contact ([0039,0047]), to receive second signals that are indicative of respective location coordinates of the at least three electrodes within the heart([0046]), to process the second signals so as to compute the respective location coordinates of the at least three electrodes and to determine a geometric center of the respective location coordinates([0050]-[0051]), to generate, based on the first signals and the second signals, an electroanatomical map for an area of the myocardial tissue comprising the determined geometric center([0050-0051]), to determine, in the map, a focus of an arrhythmia in the area of the myocardial tissue([0069]), to present, on the display, a circle ([0046]), and to present, within the circle, a region of the map comprising the geometric center(fig.7(a)-7(i)) and the focus of the arrhythmia([0069]) so that the geometric center on the map aligns with a center of the circle, wherein the region of the map presented within the circle indicates a 211002-1952.1 SlID-1487 BIO6098USNPl spatial relationship between the geometric center and the focus of the arrhythmia([0068-0069]).
Regarding claims 2 and 13, Ghorraani discloses  wherein the electrical activity comprises local activation time values ([0041,0042]).
Regarding claims 3 and 14,Ghoraani discloses wherein the processor is configured to present the region of the map by the focus of the arrhythmia comprises plotting the local activation time values against their respective locations([0003,0067]). Regarding claims 4 and 15,Ghorraani discloses wherein the arrhythmia comprises a rotor having at least one focus ([0026,0046,0062,0064]).  
Regarding claims 5 and 16, Ghorraani discloses a wherein the arrhythmia comprises a focal ([0026,0046,0062]). 
Regarding claims 6 and 17, Ghoraani discloses wherein the processor is configured to present the region of the map comprising the geometric center by presenting, in the circle, an icon at a position corresponding to a location of the focus of the arrhythmia relative to the geometric center ([0069]).  
Regarding claims 7 and 18 Ghoraani discloses a wherein the processor is configured to present the circle and the region of the map by overlaying the circle on the electroanatomical map ([0046]).  
Regarding claims 8 and 19,Ghoraani discloses  wherein the processor is further configured to present, within the circle, a path of the arrhythmia from the focus of the arrhythmia([0068-0069]). 
Regarding claims 10 and 21,Ghoraani discloses wherein the intracardiac catheter comprises a basket catheter ([0003,0065]).  
Regarding claims 11 and 22, Ghoraani discloses wherein the processor is configured to generate the electroanatomical map by presenting the map on the display at a first resolution, and wherein the processor is configured to present the region by presenting the region at a second resolution greater than the first resolution ([0003,0028,0065]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoraani et al US2018/0325418 in view of Ghaffari US2014/0303452.

Regarding claims 9 and 20, Ghoraani discloses substantially the invention as in claim 1 above but failed to discloses that the intracardiac catheter comprises a balloon catheter. However, Ghaffari discloses an intracardiac catheter that comprises a balloon([0247,0274]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ghoraani to have 
 an intracardiac catheter that comprises a balloon in view of Ghaffari teachings to provide spherical contact with internal heart tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Desai (US5657755,cited by applicant) discloses a system and method for cardiac mapping and ablation include a multi-electrode catheter introduced percutaneously into a subject's heart and deployable adjacent to various endocardial sites. The electrodes are connectable to a mapping unit, an ablation power unit a pacing unit, all of which are under computer control. Intracardiac electrogram signals emanated from a tachycardia site of origin are detectable by the electrodes. Their arrival times are processed to generate various visual maps to provide real-time guidance for steering the catheter to the tachycardia site of origin. In another aspect, the system also include a physical imaging system which is capable of providing different imaged physical views of the catheter and the heart. These physical views are incorporated into the various visual maps to provide a more physical representation. Once the electrodes are on top of the tachycardia site of origin, electrical energy is supplied by the ablation power unit to effect ablation (Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792